Citation Nr: 0217066	
Decision Date: 11/25/02    Archive Date: 12/04/02

DOCKET NO.  01-02 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
low back disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to April 
1968.
This matter is before the Board of Veterans' Appeals (Board) 
from an October 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which found that new and material evidence had 
not been presented.

For the reasons stated below, the Board finds that new and 
material evidence has been submitted, but that additional 
development is necessary with respect to the merits of the 
underlying claim of service connection for a low back 
disability.  Accordingly, the Board is undertaking this 
additional development pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 20.903.)  After giving the 
notice and reviewing your response to the notice, the Board 
will prepare a separate decision addressing this issue.

The January 2000 Board decision also denied service 
connection for a cervical spine disability, as well as a 
psychiatric disability claimed as secondary to the low back 
and cervical spine disabilities.  However, subsequently 
received evidence includes a May 2000 private medical 
statement which, as detailed below, indicates a causal 
relationship between the veteran's low back disability, 
cervical spine disability, and psychiatric disability to his 
period of active duty.  The Board must address all issues 
reasonably raised from a liberal reading of the evidence 
associated with the claims file.  See EF v. Derwinski, 1 
Vet. App. 324, 326 (1991); Myers v. Derwinski, 1 Vet. App. 
127, 129 (1991).  The Board finds that the issue of whether 
new and material evidence has been submitted to reopen a 
claim for service connection for both a cervical spine 
disability and a psychiatric disability is raised by the 
record.  Accordingly, it is referred to the RO for 
appropriate action.





FINDINGS OF FACT

1.  Service connection was denied for a low back disability 
by a January 2000 Board decision.  Nothing on file reflects 
that the veteran appealed this decision to the United States 
Court of Appeals for Veterans Claims (Court).

2.  The additional evidence submitted to reopen the 
veteran's claim of service connection for a low back 
disability bears directly and substantially upon the 
specific matter under consideration, is not cumulative or 
redundant, and is so significant that it must be considered 
in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The January 2000 Board decision denying service 
connection for a low back disability is final.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (2000 & 2002).

2.  New and material evidence having been submitted to 
reopen the claim of entitlement to service connection for a 
low back disability, the claim is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background.  The veteran's claim of service connection for a 
low back disability was previously denied by a January 2000 
Board decision.  Nothing in the record reflects the veteran 
appealed this decision to the Court.

The evidence on file at the time of the January 2000 Board 
decision includes the veteran's own statements, his service 
medical records, and various post-service medical records 
which cover a period from 1984 to 1997.
The veteran's service medical records show no treatment for 
low back problems during active service.  Further, his spine 
was clinically evaluated as normal on his January 1968 
separation examination.  However, on a concurrent January 
1968 Report of Medical History, he indicated that he had 
experienced recurrent back pain.  Physician's summary 
regarding this complaint characterized the recurrent back 
pain as "insignificant."

The post-service medical records reflect treatment for low 
back complaints on various occasions.  For example, records 
dated November 1987 note that the veteran thought his lumbar 
condition had gotten worse.  In addition, these records 
indicate that this condition began in 1978, although this is 
not exactly clear.  Neurological testing appears to have 
been negative.  Thereafter, a May 1991 CT scan revealed a 
herniated disc at the L5-S1 and L4-L5 intervertebral spaces.  
The post-service medical records also reflect that he was 
seen by V. M. M., M.D. (Dr. VM), and C. R. M., M.D. (Dr. 
CM), intermittently from August 1991 to February 1995, and 
was diagnosed as having a herniated disc at L5-S1, L5 
radiculopathy, degenerative joint disease of the cervical 
spine with foraminal impingement, and herniated nucleus 
pulposus at C4-5 and L5-S1.  

VA medical treatment records from June 1993 include 
complaints of recurrent upper extremity pain and a history 
of herniated nucleus pulposus at the L5-S1 level.  Diagnoses 
were rule out degenerative joint disease of the cervical 
spine and a history of herniated nucleus pulposus at the L5-
S1 level.  Subsequent X- ray studies of the lumbosacral 
spine taken in July 1993 revealed disc space narrowing at 
L5-S1.  Records dated in November 1993 indicate that the 
veteran presented with low back pain secondary to discogenic 
degenerative disease with current evidence of radiculopathy 
or acute exacerbation.  Although a June 1994 neurology work-
up was normal, subsequent records from October 1994 include 
objective findings of lumbosacral tenderness.

None of the above private or VA medical treatment records 
indicates that the veteran's low back disability was 
causally related to his active service.

The veteran underwent a VA medical examination in December 
1994 in conjunction with his claim.  At this examination, 
the veteran gave a history of being a parachutist during 
service, as a result of which he injured his back on several 
occasions, including when he fell from an 85 foot tower.  
Diagnoses following examination were C5-C6 and C6-C7 
herniated nucleus pulposus by MRI; clinical right C6-C7 
radiculopathy; clinical right S1 radiculopathy; and 
cervicolumbar strain.  Moreover, the examiner opined that 
the veteran's back condition may be secondary to any trauma 
sustained in the past.  However, the examiner also noted 
that the veteran's claims folder, to include service medical 
records, were not available to him to corroborate the 
veteran's history of trauma during parachute jumping.

The veteran's DD Form 214 reflects, in part, that he was 
awarded a Parachutist Badge during active service.

Pursuant to an April 1997 Board remand, the veteran 
underwent a new VA medical examination in June 1997.  
Diagnoses following examination were herniated nucleus 
pulposus at C5-C6, C6-C7 by MRI with a clinical bilateral 
C6-C7 radiculopathy; right L4-L5 herniated nucleus pulposus 
by CT scan; and L5-S1 bulging disc with a clinical bilateral 
S1 radiculopathy.  Further, the examiner noted that he had 
carefully reviewed the claims folder, and opined that the 
veteran's cervical and lumbar spine disabilities were not 
related to his period of active service, and that the 
recurrent back pain noted on the veteran's discharge from 
service (the medical history report) was not the precursor 
to any spinal disability currently present.  The examiner 
stated that, although parachute jumps could cause back 
problems, in the absence of documentation of such problems 
in the service medical records, including the separation 
examination report, and in light of an apparent job related 
injury in 1978, it was very difficult to establish any 
relationship between parachute jumps and current back 
disabilities.

Service connection was subsequently denied for a low back 
disability, among other things, by a January 2000 Board 
decision.  Nothing in the record reflects that the veteran 
appealed this decision to the Court.
In conjunction with his application to reopen, the veteran 
has submitted private medical statements dated in March and 
May 2000, both of which relate his current low back 
disability to active service.

The March 2000 statement is from Dr. CM, who reported that 
it was more probable than not that the back condition 
manifested in service caused the actual back condition 
diagnosed as herniated intervertebral disc with resulting 
radiculopathy.

The May 2000 statement is from R. A., M.D. (Dr. A), who 
noted that the veteran had been evaluated due to back pain 
associated with discogenic disease due to in-service 
injuries.  Specifically, the veteran had discogenic disease 
of the cervical and lumbosacral spine with persistent 
radiculopathy, as well as severe psychiatric disease 
secondary to the injuries that were associated with his 
duties as a parachutist in the military.  Dr. A noted that 
the veteran served on active duty from May 1966 to April 
1968; that he was a parachutist and was involved in multiple 
episodes that caused him to hurt his back; that he was 
afraid to report any of these episodes due to his concern 
that he would be taken off the team and transferred to 
another kind of job and/or duty; and that his separation 
evaluation included the statement "Recurrent back pain - 
insignificant."  Further, Dr. A stated that the veteran had 
an extensive history of back pain that became very obvious 
when he hurt his back, and was treated at Workers 
Compensation and at the VA, and that the information that 
had been evaluated showed that he began to complain of back 
pain while in the service, associated with an activity that 
had a high risk for the injury claimed, and that he was 
later treated for recurrent worsening of a long standing 
problem.  Therefore, Dr. A concluded that it was more likely 
than not that the veteran had a back condition that had its 
onset while in the military and was later aggravated once he 
was separated from the military; his present back problem 
was most likely a result of the recurrent back pain that had 
its onset while in the service.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing 
a medical examination or obtaining a medical opinion when 
such examination or opinion is necessary to make a decision 
on the claim.  An examination or opinion shall be treated as 
being necessary to make a decision on the claim if the 
evidence of record, taking into consideration all 
information and lay or medical evidence (including 
statements of the claimant) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurring symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
act of service; but does not contain sufficient medical 
evidence for VA to make a decision on the claim.  See § 3 of 
the VCAA (codified as amended at 38 U.S.C. § 5103A(d) (West 
Supp. 2002)); 66 Fed. Reg. at 45,626-45,627, 45,631 (to be 
codified as amended at 38 C.F.R. § 3.159(c)(4)); see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999) ("In order to 
prevail on the issue of service connection . . . there must 
be medical evidence of a current disability [citation 
omitted]; medical or, in certain circumstances, lay evidence 
of in-service incurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury."); Pond v. West, 12 Vet. App. 341, 346 (1999) 
("Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.").

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that, when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  Furthermore, the Court of Appeals for the Federal 
Circuit has indicated that evidence may be considered new 
and material if it contributes "to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge v. 
West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).   

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  In general, 
the VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (codified as 
amended at 38 U.S.C. § 5107(a) (West Supp. 2002)).

The Board observes that the VCAA appears to have left intact 
the requirement that a veteran must first present new and 
material evidence in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108 before the 
Board may determine whether the duty to assist is fulfilled 
and proceeding to evaluate the merits of that claim.  See 
Barnett v. Brown, 83 F.3d. 1380 (Fed. Cir. 1996).  It was 
specifically stated in the VCAA that nothing in the Act 
shall be construed to require the Secretary to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  See VCAA (codified as amended at 
38 U.S.C. § 5103A(f) (West Supp. 2002)).  It is noted that 
regulations adopted by VA implementing the VCAA includes 
changes to the standard for determining new and material 
evidence, and provides for limited assistance to claimants 
seeking to reopen previously denied claims.  VA's authority 
to provide such additional assistance is provided by 38 
U.S.C. 5103A(g) (West Supp. 2002) which states that nothing 
in section 5103A precludes VA from providing such other 
assistance as the Secretary considers appropriate.  However, 
these changes are applicable only to claims to reopen filed 
on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,628-45,629.  Here, the veteran's claim was filed prior to 
August 29, 2001, and, as such, these changes are not 
applicable in the instant case.

The Board acknowledges that VBA Fast Letter No. 01-13 
(February 5, 2001), indicated that, in light of the VCAA, VA 
had a duty to obtain evidence from any new source identified 
by the claimant.  However, a review of the record reflects 
that the veteran has not identified any pertinent evidence 
that is not of record.  In fact, he responded to a May 2001 
request for additional evidence that he had no further 
evidence to submit.  Additionally, to the extent that VA has 
a duty to notify, the Board notes that the RO advised the 
veteran of the evidence necessary to substantiate his claim, 
including the standard for "new and material evidence" under 
38 C.F.R. § 3.156(a) by the October 2000 rating decision, 
and the January 2001 Statement of the Case.  In any event, 
the RO also informed the veteran of the VCAA by 
correspondence dated in May 2001, including what information 
and evidence he was responsible for, and what evidence VA 
must secure.  See Generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Consequently, the Board concludes that any  
duty to notify in the instant case has been fulfilled.  
Moreover, the instant decision reopens the veteran's claim 
and, as noted in the introduction to this decision, 
appellate review of the reopened claim is deferred pending 
additional development, to include a VA examination that 
includes an opinion on the contended causal relationship.

Analysis.  In the instant case, the Board finds that the 
additional evidence submitted by the veteran as part of his 
application to reopen, particularly the medical opinions 
proffered by Dr. CM and Dr. A, bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, and is so significant that 
it must be considered in order to fairly decide the merits 
of the claim.  Thus, new and material evidence has been 
presented pursuant to 38 C.F.R. § 3.156(a).

The adjudication of the veteran's claim does not end with a 
finding that new and material evidence has been submitted.  
Once a claim is reopened, the VCAA provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  VCAA 
(codified at 38 U.S.C.A. § 5103A).  Here, as noted in the 
Introduction, the Board is undertaking additional 
development with respect to the underlying claim of service 
connection, and will issue a separate decision once this 
development is complete.  In particular, the Board finds 
that an additional medical examination is necessary in order 
to resolve the conflicting medical opinions regarding the 
etiology of the veteran's current low back disability.








ORDER

New and material evidence having been submitted to reopen 
the claim of entitlement to service connection for a low 
back disability, the claim is reopened; to this extent only 
the appeal is granted.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

